 



Exhibit 10.1

Execution Copy

EXECUTIVE EMPLOYMENT AGREEMENT

     THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered
into as of May 26, 2005, by and among Swift Foods Company, a Delaware
corporation (together with its successors and assigns permitted hereunder, the
“Company”), Swift & Company, a Delaware corporation and a wholly owned
subsidiary of the Company (“S&C”) and Sam Rovit (the “Executive”).

     WHEREAS, the parties hereto deem it desirable for the Company to employ the
Executive on the terms and conditions set forth herein.

     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

     1. Employment Period. Subject to Section 3, the Company hereby agrees to
employ the Executive, and the Executive hereby agrees to be employed by the
Company, in accordance with the terms and provisions of this Agreement, for the
period commencing on July 1, 2005 (the “Effective Date”) and ending on the third
anniversary of the Effective Date (the “Employment Period”); provided, however,
commencing on the third anniversary of the Effective Date, and on each
anniversary of such date occurring thereafter, the Employment Period shall
automatically be extended for one additional year unless at least 12 months
prior to such date (but no more than 18 months prior to such date), the Company
or the Executive shall have given written notice that it or he, as applicable,
does not wish to extend this Agreement (a “Non-Renewal Notice”). The term
“Employment Period,” as utilized in this Agreement, shall refer to the
Employment Period as so automatically extended.

     2. Terms of Employment.

            (a) Position and Duties.

                  (i) During the term of the Executive’s employment, the
Executive shall serve as the President and Chief Executive Officer of the
Company and, in so doing, shall report to the Board of Directors of the Company
(the “Board”). Executive shall also serve as President and Chief Executive
Officer of S&C. The Executive shall have supervision and control over, and
responsibility for, such management and operational functions of the Company
currently assigned to such positions, and shall have such other powers and
duties (including holding officer positions with the Company and one or more
subsidiaries of the Company) as may from time to time be prescribed by the Board
and agreed to by the Executive, so long as such powers and duties are reasonable
and customary for the president and chief executive officer of an enterprise
comparable to the Company.

                  (ii) During the term of the Executive’s employment, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote substantially all of his business time
to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully, effectively and
efficiently such responsibilities. During the term of Executive’s employment, it
shall not be a violation of this Agreement for the Executive to (1) serve on
corporate, civic or charitable boards or committees, (2) deliver lectures or
fulfill speaking engagements and (3) manage personal investments, so long

 



--------------------------------------------------------------------------------



 



as such activities do not materially interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.

            (b) Compensation.

                  (i) Base Salary. During the term of the Executive’s
employment, the Executive shall receive an annual base salary (“Annual Base
Salary”) at least equal to Seven Hundred Sixty One Thousand Two Hundred and
Fifty Dollars ($761,250), which shall be paid by S&C in accordance with the
customary payroll practices of the Company and S&C. Commencing on the first day
(the “First Date”) of the month in the month beginning after the first
anniversary of the Effective Date, and on each subsequent anniversary date of
the First Date as long as the Executive remains an employee of the Company (the
First Date and each subsequent anniversary of the First Date being herein
referred to as an “Adjustment Date”), the Annual Base Salary of the Executive
shall be increased by an amount equal to five percent (5%) of the then current
Annual Base Salary or such greater amount as the Board of Directors of the
Company (the “Board”) in its discretion may determine appropriate. The result of
such increase to the then current Annual Base Salary shall constitute the
Executive’s Annual Base Salary commencing on the Adjustment Date then at hand
and continuing until the next Adjustment Date. Any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement. The term Annual Base Salary as utilized in this Agreement
shall refer to Annual Base Salary as so increased.

                  (ii) Bonuses. The Executive shall be eligible to receive an
annual performance bonus (a “Bonus”) in accordance with the provisions of
Exhibit A. For each fiscal year of the Company, the Board shall approve a budget
which shall include, among other things, a target for the items set forth on
Exhibit A hereto for that year. A portion of the Executive’s Bonus shall be
based upon the Company’s achievement of such targets in accordance with the
guidelines set forth on Exhibit A hereto. The Bonus shall be payable on the
first day of the first calendar month after the determination of the Company’s
EBITDA (as defined in Exhibit A).

                  (iii) Incentive, Savings and Retirement Plans. During the term
of the Executive’s employment, the Executive shall be entitled to participate in
all incentive, savings and retirement plans, practices, policies and programs
applicable generally to other executives of the Company (“Investment Plans”).

                  (iv) Welfare Benefit Plans. During the term of the Executive’s
employment, the Executive and/or the Executive’s family, as the case may be,
shall be eligible for participation in and shall receive all benefits under
welfare benefit plans, practices, policies and programs (“Welfare Plans”)
provided by the Company (including, without limitation, medical, prescription,
dental, disability, salary continuance, employee life, group life, accidental
death and travel accident insurance plans and programs) to the extent applicable
generally to other executives of the Company.

                  (v) Perquisites. During the term of the Executive’s
employment, the Executive shall be entitled to receive (in addition to the
benefits described above) such perquisites and fringe benefits appertaining to
his position in accordance with any practice

2



--------------------------------------------------------------------------------



 



established by the Board. Executive shall be furnished with all such facilities
and services suitable to his position and adequate for the performance of his
duties.

                  (vi) Expenses. During the term of the Executive’s employment,
the Executive shall be entitled to receive prompt reimbursement for all
reasonable employment expenses incurred by the Executive in accordance with the
policies, practices and procedures of the Company. In addition, the Company
shall reimburse the Executive (A) for his reasonable attorney’s fees incurred in
connection with the negotiation and execution of this Agreement and, (B) in
accordance with the policies of the Company, for his reasonable expenses
incurred in relocating Executive and his family to the Denver, Colorado area.
The Executive may be required to commute on a weekly basis from his current
residence in the Chicago, Illinois area to the Denver, Colorado area during an
initial transition period that shall last no longer than three (3) months and
the Company shall fully reimburse the Executive for such commuting expenses.

                  (vii) Vacation and Holidays. During the term of the
Executive’s employment, the Executive shall be entitled to four weeks of paid
vacation time each year in addition to those days designated as paid holidays in
accordance with the plans, policies, programs and practices of the Company for
its executive officers. Unused vacation time shall carry over to the next year.
Any unused vacation time shall be paid in a cash lump sum payment promptly after
the Date of Termination, pursuant to Section 4(a)(i).

                  (viii) Stock Options. In addition to any benefits the
Executive may receive pursuant to paragraph 2(b)(iii), as may be determined
appropriate by the Board, the Company may, from time to time, grant Executive
stock options (the “Executive Options”) exercisable for shares of capital stock
of the Company and, subject to the terms of this Agreement, such Executive
Options shall have such terms and provisions as may be determined appropriate by
the Board. On the Effective Date, the Company will grant Executive Options in
accordance with the terms of Exhibit B hereto under the Company’s 2002 Stock
Option Plan.

                  (ix) Share Purchase. The Executive shall have the one time
right to purchase up to 1,237,151 shares of common stock of the Company for a
purchase price of $1.01 per share for a period of 30 days following the
Effective Date. Concurrently with the purchase of any such shares the Executive
agrees to execute a joinder to that certain Stockholders Agreement dated as of
September 19, 2002 by and among the Company and certain of its stockholders.
Such joinder shall provide that, notwithstanding anything else contained in the
Stockholders Agreement to the contrary, such shares shall be treated as
Management Group Shares (as defined in the Stockholders Agreement) for the
purposes of the Stockholders Agreement.

     3. Termination of Employment.

            (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), the Company may give to the
Executive written notice in accordance with Section 11(b) of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after

3



--------------------------------------------------------------------------------



 



receipt of such notice by the Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of the Executive’s duties. For purposes
of this Agreement, “Disability” shall mean the Executive’s inability to perform
his duties and obligations hereunder for a period of 180 consecutive days due to
mental or physical incapacity as determined by a physician selected by the
Company or its insurers and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably).

            (b) Cause. The Company may terminate the Executive’s employment
during the Employment Period for Cause or without Cause. For purposes of this
Agreement, “Cause” shall mean (i) the Executive’s willful failure to perform his
obligations under Section 2(a) (other than as a result of physical or mental
incapacity) which constitutes a breach by the Executive of his obligations and
duties thereunder, as reasonably determined by the Board, which is not remedied
within 30 days after receipt of the written notice from the Board provided for
in the next sentence specifying such breach and that has caused demonstrable and
serious economic injury to the Company, (ii) commission by the Executive of an
act of fraud upon, or willful misconduct toward, the Company, (iii) a material
breach by the Executive of Section 6 or Section 9 that has caused demonstrable
and serious economic injury to the Company, (iv) the conviction of the Executive
of any felony (or a plea of nolo contendere thereto) that involves financial
misconduct or moral turpitude or that has resulted in any adverse publicity
regarding the Executive or the Company or economic injury to the Company; or
(v) the willful failure of the Executive to carry out, or comply with, in any
material respect any directive of the Board consistent with the terms of this
Agreement, which is not remedied within 30 days after receipt of the written
notice from the Board provided for in the next sentence and that has caused
demonstrable and serious economic injury to the Company. Notwithstanding the
foregoing, no act or omission shall constitute “Cause” for purposes of this
Agreement unless a majority of the disinterested members of the Board (neither
the Executive nor members of his family being deemed disinterested for this
purpose) the Board provides Executive (x) written notice clearly and fully
describing the particular acts or omissions which the Board reasonably believes
in good faith constitutes “Cause;” (y) an opportunity, within 30 days following
his receipt of such notice, to meet in person with the Board to explain or
defend the alleged acts or omissions relied upon by the Board and, to the extent
practicable, to cure such acts or omissions; and (z) a copy of a resolution duly
adopted by a majority of disinterested members of the Board finding that in the
good faith opinion of the Board, Executive committed the alleged acts or
omissions and that they constitute grounds for Cause hereunder. Further, no act
or omission shall be considered willful unless committed in bad faith or without
a reasonable belief that the act or omission was in the best interests of the
Company. The Executive shall have the right to contest a determination of Cause
by the Company by requesting arbitration in accordance with the terms of Section
11(j) hereof.

For purposes of this Agreement, “without Cause” shall mean a termination by the
Company of the Executive’s employment during the Employment Period for any
reason other than a termination based upon Cause, death or Disability, including
pursuant to a Board Determination (as defined in Section 4(b)).

            (c) Good Reason. The Executive’s employment may be terminated during
the Employment Period by the Executive for Good Reason or without Good Reason;
provided,

4



--------------------------------------------------------------------------------



 



however, that the Executive agrees not to terminate his employment for Good
Reason unless (i) the Executive has given the Company at least 30 days’ prior
written notice of his intent to terminate his employment for Good Reason, which
notice shall specify the facts and circumstances constituting Good Reason, and
(ii) the Company has not remedied such facts and circumstances constituting Good
Reason within such 30-day period. For purposes of this Agreement, “Good Reason”
shall mean:

                  (i) the assignment to the Executive of any duties inconsistent
in any respect with the Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by Section 2(a) or any other action by the Company which results in
a material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive (without limiting the foregoing, the
Company and the Executive agree that the delegation of the authority, duties or
responsibilities of the Executive to another person or persons, including any
committee, shall be deemed to be an action by the Company which results in a
material diminution in the Executive’s position, authority, duties, or
responsibilities as contemplated by Section 2(a)), provided, however, that Good
Reason may not be asserted by the Executive under this clause (i) of Section
3(c) after a Non-Renewal Notice has been given by either the Company or the
Executive;

                  (ii) any termination or material reduction of a material
benefit under any Investment Plan or Welfare Plan in which the Executive
participates unless (1) there is substituted a comparable benefit that is
economically substantially equivalent to the terminated or reduced benefit prior
to such termination or reduction or (2) benefits under such Investment Plan or
Welfare Plan are terminated or reduced with respect to all then serving senior
executives of the Company previously granted benefits thereunder;

                  (iii) any failure by the Company to comply with any of the
provisions of Section 2(b), other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

                  (iv) any failure by the Company to comply with and satisfy
Section 8(c), provided that such successor has received at least ten days prior
written notice from the Company or the Executive of the requirements of
Section 8(c);

                  (v) the relocation or transfer of the Executive’s principal
office to a location more than 20 miles from the Company’s current executive
offices as such are maintained on the date hereof in the city of Greeley,
Colorado unless such other location is within 50 miles of the city of Denver,
Colorado;

                  (vi) without limiting the generality of the foregoing, any
material breach by the Company or any of its subsidiaries or other affiliates
(as defined below) of (1) this Agreement or (2) any other agreement between the
Executive and the Company or any such subsidiary or other affiliate, which
material breach is not remedied by the Company promptly after receipt of notice
thereof given by the Executive; or

5



--------------------------------------------------------------------------------



 



                  (vii) the Company has given the Executive a Non-Renewal
Notice.

     As used in this Agreement, “affiliate” means, with respect to a person, any
other person controlling, controlled by or under common control with the first
person; the term “control,” and correlative terms, means the power, whether by
contract, equity ownership or otherwise, to direct the policies or management of
a person; and “person” means an individual, partnership, corporation, limited
liability company, trust or unincorporated organization, or a government or
agency or political subdivision thereof.

            (d) Notice of Termination. Any termination by the Company for Cause
or without Cause, or by the Executive for Good Reason or without Good Reason,
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 11(b). For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall not be more than 15 days after the giving of such notice). The failure by
the Executive or the Company to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

            (e) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason or without Good Reason, the date of receipt of the
Notice of Termination or any later date specified therein pursuant to
Section 3(d), as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause, the date on which the Company
notifies the Executive of such termination or any later date specified therein
pursuant to Section 3(d), as the case may be, (iii) if the Executive’s
employment is terminated by reason of death or Disability, the date of death of
the Executive or the Disability Effective Date, as the case may be, and (iv) if
the Executive’s employment terminates due to the giving of a Non-Renewal Notice,
the last day of the Employment Period.

     4. Obligations of the Company upon Termination.

            (a) Good Reason; Other Than for Cause, Death or Disability. If,
during the Employment Period, the Company shall terminate the Executive’s
employment other than for either Cause or Disability or the Executive shall
terminate his employment for Good Reason, and the termination of the Executive’s
employment in any case is not due to his death or Disability:

                  (i) The Company shall pay to the Executive in a lump sum in
cash within ten days after the Date of Termination the aggregate of the
following amounts: (1) the sum of the Executive’s Annual Base Salary through the
Date of Termination to the extent not theretofore paid and any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay (“Accrued Obligations”); (2)

6



--------------------------------------------------------------------------------



 



an amount equal to two times the Executive’s then current Annual Base Salary;
(3) an amount equal to the maximum annual Bonus (excluding any “stretch” amounts
as described on Exhibit A) that the Executive could have earned for the year in
which the Date of Termination occurs prorated for the portion of such year that
the Executive is employed and based with respect to any performance criteria on
the Company’s performance through the last day of the calendar month immediately
prior to the month in which the Date of Termination occurs relative to the
Company’s budget for such period; and (4) any amount arising from Executive’s
participation in, or benefits under, any Investment Plans (“Accrued
Investments”), which amounts shall be payable in accordance with the terms and
conditions of such Investment Plans.

                  (ii) Except as otherwise provided in Section 4(e), the
Executive (and members of his family) shall be entitled to continue their
participation in the Company’s Welfare Plans for a period of 12 months from the
Date of Termination. This period shall be credited against any period for which
the Executive and/or members of his family are entitled to continuation coverage
under Section 4980B of the Internal Revenue Code of 1986, as amended, and
Sections 601-609 of the Employee Retirement Income Security Act of 1974, as
amended.

                  (iii) Notwithstanding the terms or conditions of any Executive
Option or any other stock option grants, stock appreciation right or similar
agreements between the Company and the Executive, the Executive shall vest, as
of the Date of Termination, in all rights under such agreements (i.e., Executive
Options that would otherwise vest after the Date of Termination) and thereafter
shall be permitted to exercise, in accordance with the terms of the Executive
Options, any and all such rights until the earlier of (w) the date the Option
would otherwise expire in accordance with its terms, (x) if the Date of
Termination is prior to a Qualifying Public Offering (as defined in that certain
Stock Option Agreement of even date herewith between the Company and Executive),
the 270th day after a Qualifying Public Offering, (y) if the Date of Termination
is after a Qualifying Public Offering, the 90th day after the Date of
Termination, or (z) the 90th day after the completion of a merger, combination,
share exchange or similar transaction involving the Company pursuant to which
the securities for which the Option is then exercisable are listed on a national
securities exchange or the Nasdaq National Market System or any successor
thereto; provided, however, the provisions of this clause (iii) of this Section
4(a) shall not apply to a termination of the Executive’s employment during the
Employment Period that is made by the Company pursuant to a Board Determination.

            (b) Board Determination. If the Executive’s employment is terminated
by the Company pursuant to a Board Determination during the Employment Period,
the Executive shall be entitled to receive the benefits specified in
Sections 4(a)(i) and 4(a)(ii) of this Agreement. Further, notwithstanding the
terms or conditions of any Executive Option, stock appreciation rights or
similar agreement between the Executive and the Company, all unvested Executive
Options and unvested stock appreciation rights or similar agreements shall be
forfeited and the Executive shall not vest, as of the Date of Termination or
otherwise, in any rights under such unvested Executive Options, stock
appreciation rights or similar agreements that are unvested immediately prior to
the Date of Termination, and thereafter shall be permitted to exercise, in
accordance with the terms of the Executive Options, only those rights that were
otherwise vested immediately prior to the Date of Termination until the earlier
of (w) the date the Option would otherwise expire in accordance with its terms,
(x) if the Date of Termination is prior to a Qualifying Public Offering, the
270th day after a Qualifying Public Offering, (y) if the Date of

7



--------------------------------------------------------------------------------



 



Termination is after a Qualifying Public Offering, the 90th day after the Date
of Termination, or (z) the 90th day after the completion of a merger,
combination, share exchange or similar transaction involving the Company
pursuant to which the securities for which this Option is then exercisable are
listed on a national securities exchange or the Nasdaq National Market System or
any successor thereto. For purposes of this Agreement, a “Board Determination”
means a unanimous determination by the Board (excluding the Executive) (which is
evidenced by one or more written resolutions of the Board to such effect),
(i) to terminate the Executive’s employment during the Employment Period based
upon the Board’s dissatisfaction with the manner in which the Executive has
performed his obligations and duties under Section 2(a) and (ii) that Cause does
not exist as a basis for such termination.

            (c) Death or Disability. If the Executive’s employment is terminated
by reason of the Executive’s death or Disability during the Employment Period,
the Company shall pay to his legal representatives (i) in a lump sum in cash
within ten days after the Date of Termination the aggregate of the following
amounts: (A) an amount equal to the Executive’s then current Annual Base Salary;
and (B) the Accrued Obligations; and (ii) the Accrued Investments which shall be
payable in accordance with the terms and conditions of the Investment Plans. In
addition, the members of the Executive’s family shall be entitled to continue
their participation in the Company’s Welfare Plans for a period of 12 months
after the Date of Termination. Further, notwithstanding the terms or conditions
of any Executive Option, stock appreciation right or similar agreements between
the Company and the Executive, the Executive shall vest, as of the Date of
Termination, in all rights under such agreements (i.e., Executive Options that
would otherwise vest after the Date of Termination) and thereafter his legal
representative shall be permitted to exercise, in accordance with the terms of
the Executive Options, any and all such rights until the earlier of (w) the date
the Option would otherwise expire in accordance with its terms, (x) if the Date
of Termination is prior to a Qualifying Public Offering, the 270th day after a
Qualifying Public Offering, (y) if the Date of Termination is after a Qualifying
Public Offering, the 90th day after the Date of Termination, or (z) the 90th day
after the completion of a merger, combination, share exchange or similar
transaction involving the Company pursuant to which the securities for which
this Option is then exercisable are listed on a national securities exchange or
the Nasdaq National Market System or any successor thereto. The Company shall
have no further payment obligations to the Executive or his legal
representatives under this Agreement.

            (d) Cause; Other than for Good Reason. If the Executive’s employment
shall be terminated by the Company for Cause or by the Executive without Good
Reason during the Employment Period, the Company shall have no further payment
obligations to the Executive other than for payment of Accrued Obligations,
Accrued Investments (which shall be payable in accordance with the terms and
conditions of the Investment Plans), and the continuance of benefits under the
Welfare Plans to the Date of Termination (or later to the extent required by
law). Further, notwithstanding the terms or conditions of any Executive Option,
stock appreciation rights or similar agreement between the Executive and the
Company, all unvested Executive Options and unvested stock appreciation rights
or similar agreements shall be forfeited and the Executive shall not vest, as of
the Date of Termination or otherwise, in any rights under such Executive
Options, stock appreciation rights or similar agreements that are unvested
immediately prior to the Date of Termination and thereafter shall be permitted
to exercise, in accordance with the terms of the Executive Options, only those
rights that were otherwise vested

8



--------------------------------------------------------------------------------



 



immediately prior to the Date of Termination until the earlier of (w) the date
the Option would otherwise expire in accordance with its terms, (x) if the Date
of Termination is prior to a Qualifying Public Offering, the 270th day after a
Qualifying Public Offering, (y) if the Date of Termination is after a Qualifying
Public Offering, the 90th day after the Date of Termination, or (z) the 90th day
after the completion of a merger, combination, share exchange or similar
transaction involving the Company pursuant to which the securities for which
this Option is then exercisable are listed on a national securities exchange or
the Nasdaq National Market System or any successor thereto.

            (e) If pursuant to the terms and provisions of the Company’s Welfare
Plans the Executive (or members of his family) are not eligible to participate
in the Company’s Welfare Plans because the Executive is no longer an employee of
the Company, then the Company may fulfill its obligations under
Section 4(a)(ii), Section 4(b) or Section 4(c), as applicable, by either
providing to the Executive (or his legal representatives), or reimbursing the
Executive (or his legal representatives) for the costs of, benefits
substantially similar to the benefits provided by the Company to its senior
management under its Welfare Plans as such may from time to time exist after the
Date of Termination.

            (f) Breach for Early Termination. During the first 180 days of the
Employment Period, it shall be a breach of this Agreement for the Company to
terminate the Executive’s employment without Cause or for the Executive to
terminate his employment without Good Reason. In the event of any purported
termination in violation of this Section 4(e), the non-terminating party shall
be entitled to all damages and other remedies available at law with respect to
such breach.

            (g) Release. Notwithstanding the foregoing, the Executive is
entitled to receive the payments under Section 4(a)(i)(2) and the benefits of
Section 4(a)(iii) of this Agreement only in exchange for his execution and
non-revocation (and lapse of time during which such revocation may occur) of a
release in substantially the same form as attached hereto as Exhibit C.

     5. Full Settlement, Mitigation. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Executive
obtains other employment. Except as expressly provided in Section 4(e), neither
the Executive nor the Company shall be liable to the other party for any damages
in addition to the amounts payable under Section 4 arising out of the
termination of the Executive’s employment prior to the end of the Employment
Period; provided, however, that the Company shall be entitled to seek damages
for any breach of Sections 6, 7 or 9 or criminal misconduct.

     6. Confidential Information.

            (a) The Executive acknowledges that the Company and their affiliates
have trade, business and financial secrets and other confidential and
proprietary information (collectively, the “Confidential Information”) of which
Executive will become aware during the Employment Period. As defined herein,
Confidential Information shall not include information (i) that becomes
generally available to the public other than as a result of a disclosure

9



--------------------------------------------------------------------------------



 



by Executive, (ii) that is rightfully available to Executive on a
non-confidential basis from a source other than the Company (provided such
source was not bound by a confidentiality agreement with the Company or
otherwise prohibited from transmitting the information to Executive by a
contractual, legal, or fiduciary obligation), or (iii) that is required to be
disclosed by the Executive pursuant to a subpoena or court order, or pursuant to
a requirement of a governmental agency or law of the United States of America or
a state thereof or any governmental or political subdivision thereof; provided,
however, that the Executive shall take all reasonable steps to prohibit
disclosure pursuant to subsection (iii) above.

            (b) The Company shall, during the time that the Executive is
employed by the Company, disclose or entrust to the Executive, or provide the
Executive with access to, or place Executive in a position to create or develop
trade secrets or confidential information belonging to the Company or its
customers or clients; place the Executive in a position to develop business
goodwill belonging to the Company; and disclose or entrust to the Executive
business opportunities to be developed for Company or its customers or clients.

            (c) The Executive agrees (i) to hold the Confidential Information in
confidence and (ii) not to release such information to any person (other than
Company employees and other persons to whom the Company has authorized the
Executive to disclose such information and then only to the extent that such
Company employees and other persons authorized by the Company have a need for
such knowledge).

            (d) The Executive further agrees not to use any Confidential
Information for the benefit of any person or entity other than the Company.

            (e) As used in this Section 6, “Company” shall include the Company
and any of its direct or indirect subsidiaries or affiliates.

     7. Surrender of Materials Upon Termination. Upon any termination of the
Executive’s employment, the Executive shall immediately return to the Company
all copies, in whatever form, of any and all Confidential Information and other
properties of the Company and their affiliates which are in the Executive’s
possession, custody or control.

     8. Successors.

            (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

            (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

            (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as

10



--------------------------------------------------------------------------------



 



hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

     9. Non-Competition.

            As part of the consideration for the compensation and benefits to be
paid to the Executive hereunder and the covenants made by the Company in
Section 4(e), to protect the trade secrets and Confidential Information of the
Company and its customers and clients that have been and will be entrusted to
the Executive immediately upon commencement of the Employment Period and
thereafter, the business goodwill of the Company and its subsidiaries and
affiliates that will be developed in and through the Executive and/or the
business opportunities that will be disclosed or entrusted to the Executive by
the Company and its subsidiaries and affiliates immediately upon commencement of
the Employment Period and thereafter, and as an additional incentive for the
Company to enter into this Agreement, from the Effective Date through the date
that is two years following the Date of Termination (the “term of
Non-Competition”), the Executive agrees as follows:

            (a) During the term of Non-Competition, the Executive will not
(other than for the benefit of the Company pursuant to this Agreement), directly
or indirectly, individually or as an officer, director, employee, shareholder,
consultant, contractor, partner, joint venturer, agent, equity owner or in any
capacity whatsoever, (i) engage in any fresh meat or meat processing business (a
“Competing Business”), located in the United States or Australia (the
“Geographic Area”), (ii) hire, attempt to hire, or contact or solicit with
respect to hiring any employee of the Company, or (iii) divert or take away any
customers of the Company in the Geographic Area. Notwithstanding the foregoing,
the Company agrees that after the Date of Termination the Executive may be
employed by, or perform services for, a person (as such term is defined in
Subsection 3(c) above) whose business operations include a Competing Business
provided that revenues from such Competing Business comprise less than fifty
percent (50%) of the total revenues of such person at the time the Executive is
initially employed or begins to perform services for such person, so long as
Executive does not personally render advice to, perform any services for, or
otherwise participate in, such Competing Business operations of such person.
Notwithstanding the foregoing, the Company agrees that the Executive may own
less than five percent of the outstanding voting securities of any publicly
traded company that is a Competing Business so long as the Executive does not
otherwise participate in such competing business in any way prohibited by the
preceding sentence.

            (b) During the term of Non-Competition, the Executive will not use
the Executive’s access to, knowledge of, or application of Confidential
Information to perform any duty for any Competing Business; it being understood
and agreed to that this Section 9(c) shall be in addition to and not be
construed as a limitation upon the covenants in Section 9(b) hereof.

            (c) The Executive acknowledges that the geographic boundaries, scope
of prohibited activities, and time duration of the preceding paragraphs are
reasonable in nature and are no broader than are necessary to maintain the
confidentiality and the goodwill of the Company’s proprietary information, plans
and services and to protect the other legitimate business interests of the
Company.

11



--------------------------------------------------------------------------------



 



            (d) As used in this Section 9, “Company” shall include the Company
and any of its direct or indirect subsidiaries or affiliates.

     10. Effect of Agreement on Other Benefits. The existence of this Agreement
shall not prohibit or restrict the Executive’s entitlement to full participation
in the executive compensation, employee benefit and other plans or programs in
which executives of the Company are eligible to participate.

     11. Indemnification.

            (a) The Company will indemnify Executive to the fullest extent
authorized by law, whether or not Executive is made a party or witness to, or
target of, any action, suit, proceeding, investigation, or governmental review,
whether criminal, civil, administrative, or investigative, for any reasonable
expenses incurred by Executive because he is or was a director, officer, or
employee of the Company or serves or served for any other entity as a director,
officer, or employee at the Company’s request; provided, however, that Executive
must repay the Company for any fees or costs advanced under this indemnification
if the final determination of an arbitrator or a court of competent jurisdiction
declares (following appeals, if any), after the expiration of the time within
which judicial review (if permitted) of such determination may be perfected,
that indemnification by the Company (i) was not permissible under applicable law
or (ii) related to acts or omissions involving or resulting from Executive’s
fraudulent or willful misconduct. The Company’s indemnification of Executive
shall include all reasonable costs, expenses, fees, fines, penalties (including
the reasonable fees and expenses of such legal counsel as Executive selects)
Executive incurs in connection with the defense of or response to any such
matter. The Company agrees to reimburse Executive for such sums as incurred upon
reasonable notice and documentation thereof, subject only to repayment if
required by law or as provided above (relating to fraudulent or willful
misconduct).

            (b) The Company will fully indemnify Executive with respect to any
and all excise taxes associated with any payments or benefits or other awards
provided to the Executive, including equity incentives, assessed to the
Executive under Section 409A (or any similar or successor section) of the
Internal Revenue Code of 1986, as amended. The Company shall also provide the
Executive with a gross-up amount such that the net amount to be paid to the
Executive after deduction of any federal, state and local taxes owed by the
Executive in respect of such indemnification shall be equal to the amount of
excise taxes owed by the Executive.

     12. Miscellaneous.

            (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. Whenever the terms “hereof”, “hereby”,
“herein”, or words of similar import are used in this Agreement they shall be
construed as referring to this Agreement in its entirety rather than to a
particular section or provision, unless the context specifically indicates to
the contrary. Any reference to a particular “Section” or “paragraph” shall be
construed as referring to the indicated section or paragraph of this Agreement
unless the context indicates to the contrary. The use of the term “including”
herein shall be construed as meaning “including without limitation.” This

12



--------------------------------------------------------------------------------



 



Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

            (b) All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

     
If to the Executive:
  Sam Rovit

  702 West Schubert Avenue

  Chicago, Illinois 60614
 
   
With a copy to:
  Robert J. Raymond

  Cleary Gottlieb Steen & Hamilton

  One Liberty Plaza

  New York, New York 10006
 
   
If to the Company or S&C:
  Swift Foods Company

  Swift & Company

  c/o HMTF Rawhide, L.P.

  200 Crescent Court, Suite 1600

  Dallas, Texas 75201

  Attention: Edward Herring
 
   
With a copy to:
  Vinson & Elkins L.L.P.

  3700 Trammell Crow Center

  2001 Ross Avenue

  Dallas, Texas 75201

  Attention: Michael D. Wortley

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

            (c) If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

            (d) The Company shall use all commercially reasonably efforts to
obtain and maintain a director’s and officer’s liability insurance policy during
the term of the Executive’s employment covering the Executive on commercially
reasonable terms, and the amount of coverage shall be reasonable in relation to
the Executive’s position and responsibilities

13



--------------------------------------------------------------------------------



 



hereunder; provided, however, that such coverage may be reduced or eliminated to
the extent that the Company reduces or eliminates coverage for its directors and
executives generally.

            (e) The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

            (f) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement, or the failure to assert any
right the Executive or the Company may have hereunder, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

            (g) The Executive acknowledges that money damages would be both
incalculable and an insufficient remedy for a breach of Section 6 or 9 by the
Executive and that any such breach would cause the Company irreparable harm.
Accordingly, the Company, in addition to any other remedies at law or in equity
it may have, shall be entitled, without the requirement of posting of bond or
other security, to equitable relief, including injunctive relief and specific
performance, in connection with a breach of Section 6 or 9 by the Executive.

            (h) The provisions of this Agreement constitute the complete
understanding and agreement between the parties with respect to the subject
matter hereof.

            (i) This Agreement may be executed in two or more counterparts.

            (j) In the event any dispute or controversy arises under this
Agreement and is not resolved by mutual written agreement between the Executive
and the Company within 30 days after notice of the dispute is first given, then,
upon the written request of the Executive or the Company, such dispute or
controversy shall be submitted to arbitration to be conducted in accordance with
the rules of the American Arbitration Association. Judgment may be entered
thereon and the results of the arbitration will be binding and conclusive on the
parties hereto. Any arbitrator’s award or finding or any judgment or verdict
thereon will be final and unappealable. All parties agree that venue for
arbitration will be in Denver, Colorado, and that any arbitration commenced in
any other venue will be transferred to Denver, Colorado, upon the written
request of any party to this Agreement. All arbitrations will have three
individuals acting as arbitrators: one arbitrator will be selected by the
Executive, one arbitrator will be selected by the Company, and the two
arbitrators so selected will select a third arbitrator. Any arbitrator selected
by a party will not be affiliated, associated or related to the party selecting
that arbitrator in any matter whatsoever. The decision of the majority of the
arbitrators will be binding on all parties. The Company shall be responsible for
paying its own and the Executive’s attorneys fees, costs and other expenses
pertaining to any such arbitration and enforcement regardless of whether an
arbitrator’s award or finding or any judgment or verdict thereon is entered
against the Executive. The Company shall promptly (and in no event after ten
days following its receipt from the Executive of each written request therefor)
reimburse the Executive for his reasonable attorneys fees, costs and other
expenses pertaining to any such arbitration and the enforcement thereof.

14



--------------------------------------------------------------------------------



 



            (k) Sections 4, 5, 6, 7, 8, 9, 11 and 12 of this Agreement shall
survive the termination of the Executive’s employment.

            (l) The Company, S&C and the Executive agree and acknowledge that
S&C shall be primarily responsible for any cash compensation and severance
payments to which the Executive may become entitled pursuant to this Agreement.

            (m) Prior to the Effective Date, the Company, shall be entitled to
terminate this Agreement without obligation on the part of the Company or S&C in
the event of the Executive’s death or if the Executive becomes unable to perform
his duties and obligations hereunder due to physical or mental incapacity as
determined by a physician selected by the Company, or by the Company’s insurers,
and such physician reasonably believes such incapacity will continue for a
period of 180 days following the commencement thereof.

[Remainder of this page intentionally left blank]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

                  EXECUTIVE
 
           

  /s/ Sam Rovit              

  Sam Rovit    
 
                SWIFT FOODS COMPANY
 
           

  By:   /s/ Danny C. Herron    

         

  Name:   Danny C. Herron    

  Title:   EVP & CFO    
 
                SWIFT & COMPANY
 
           

  By:   /s/ Danny C. Herron    

         

  Name:   Danny C. Herron    

  Title:   EVP & CFO    

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Bonus Terms

     The Bonus that the Executive is eligible to receive each year under
Section 2(b)(ii) of this Agreement shall be comprised 80% of an “EBITDA Target
Bonus” and 20% of an “MBO Bonus.” The total annual bonus potential of Executive
shall be no less than 100% of the Executive’s Annual Base Salary.

     1. EBITDA Target Bonus

     The Board of Directors of the Company shall make an annual determination of
the Company’s EBITDA Target. Such determination shall be made in good faith with
a reasonable basis and shall be consistent with the methodology used to
establish the EBITDA Target in the Company’s annual budget. In no event shall
the EBITDA Target exceed the prior year’s EBITDA Target by more than 10%.

     “EBITDA” shall be defined as the Company’s earnings before interest, taxes,
depreciation, and amortization. EBITDA amounts shall be reduced by the
applicable performance bonus amounts payable to the Executive and other members
of the Company’s management team.

     The EBITDA Target shall be subject to proration during the first fiscal
year of the Employment Period and for any subsequent partial fiscal years during
the Employment Period. In addition, the EBITDA Target shall be appropriately
adjusted by the Board of Directors of the Company to reflect any divestitures of
any divisions or material assets during any fiscal year.

     The percentage of the EBITDA Target Bonus payable to the Executive (“EBITDA
Target Bonus Percentage”) shall be equal to the percentage of the EBITDA Target
achieved by the Company during the applicable year; provided, however, that no
EBITDA Target Bonus shall be payable if the actual EBIDTA for such year is less
than 70% of the EBITDA Target. The determination of whether the Company achieved
the EBITDA Target shall be made in accordance with generally accepted accounting
principles consistently applied and derived from the Company’s audited financial
statements.

     The Executive and the Board of Directors of the Company shall negotiate in
good faith appropriate “stretch” Bonus amounts payable upon achievement of
EBITDA amounts in excess of 100% of the EBITDA Target.

     2. MBO Bonus

     The Executive’s maximum MBO Bonus shall be based upon achievement of
objective criteria established in good faith by the Board of Directors.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B

Stock Options

     On the Effective Date, Executive will be granted options to purchase Two
Million Five Hundred Thousand (2,500,000) shares of common stock of the Company
at an exercise price equal to $1.01 per share pursuant to the Non-Qualified
Stock Option Agreement (the “Stock Option Agreement”) which is attached hereto
as Exhibit B to the Agreement.

B-1



--------------------------------------------------------------------------------



 



THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO AN OPTION TO
REPURCHASE AND A RIGHT OF FIRST REFUSAL PROVIDED UNDER THE PROVISIONS OF THE
COMPANY’S 2002 STOCK OPTION PLAN AND THIS AGREEMENT IS ENTERED INTO PURSUANT
THERETO. COPIES OF THE PLAN ARE AVAILABLE UPON WRITTEN REQUEST TO THE COMPANY AT
ITS PRINCIPAL EXECUTIVE OFFICES.

SWIFT FOODS COMPANY
2002 STOCK OPTION PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

July 1, 2005

Sam Rovit
c/o Swift Foods Company
1770 Promontory Circle
Greeley, Colorado 80634

Re: Grant of Stock Option

Dear Sam:

     The Board of Directors of Swift Foods Company (the “Company”) has adopted
the Company’s 2002 Stock Option Plan (the “Plan”) for certain individuals,
directors and key employees of the Company and its Related Entities. A copy of
the Plan is being furnished to you concurrently with the execution of this
Option Agreement and shall be deemed a part of this Option Agreement as if fully
set forth herein.

     The terms and provisions of that certain employment agreement between you
and the Company, dated as of May 26, 2005 (together with any successor or
replacement agreement, the “Employment Agreement”), that relate to or affect the
Option are incorporated herein by reference. Terms not defined herein that are
defined in the Employment Agreement shall have the respective meanings set forth
in the Employment Agreement. Terms not defined herein that are not defined in
the Employment Agreement shall have the respective meanings set forth in the
Plan. In the event of any conflict or inconsistency between the terms and
conditions of this Option Agreement and the terms and conditions of the
Employment Agreement, the terms and conditions of the Employment Agreement shall
be controlling.

     1. The Grant.

     Subject to the conditions set forth below, the Company hereby grants to
you, effective as of July 1, 2005 (“Grant Date”), as a matter of separate
inducement and not in lieu of any salary or other compensation for your
services, the right and option to purchase (the “Option”), in accordance with
the terms and conditions set forth herein and in the Plan, an aggregate of Two
Million Five Hundred Thousand (2,500,000) shares of Common Stock of the Company
(the “Option Shares”), at the Exercise Price (as hereinafter defined). As used
herein, the term “Exercise Price” shall mean a price equal to $1.01 per share,
subject to the adjustments and

B-2



--------------------------------------------------------------------------------



 



limitations set forth herein and in the Plan. The Option granted hereunder is
intended to constitute a Non-Qualified Option within the meaning of the Plan;
however, you should consult with your tax advisor concerning the proper
reporting of any federal or state tax liability that may arise as a result of
the grant or exercise of the Option.

     2. Exercise and Vesting.

            (a) For purposes of this Option Agreement, the Option Shares shall
be deemed “Nonvested Shares” unless and until they have become “Vested Shares.”
Except as otherwise provided in Section 3, the Option Shares shall become
“Vested Shares” as follows: 69,444 Option Shares shall vest monthly on the last
day of each month, provided that 69,460 Option Shares shall vest on the last day
of the 36th month following the Grant Date, so that all of the Option Shares
shall be vested three years after the Grant Date, provided, however, that
vesting shall cease upon your ceasing to be an employee of the Company or a
Related Entity as expressly provided in Section 3 hereof.

            (b) Notwithstanding anything to the contrary contained in this
Option Agreement, in the event that a Sale of the Company or Change of Control
occurs while you are an employee of the Company or any Related Entity, then all
of the Option Shares shall vest and become Vested Shares immediately prior to
the consummation of a Sale of the Company or Change of Control.

            (c) The Option Shares that are subject to monthly vesting shall
become exercisable only on the anniversary of the Grant Date occurring at the
end of the twelve (12) month period during which they have vested; provided that
any Vested Shares shall be exercisable immediately prior to the consummation of
a Sale of the Company or a Change of Control and, subject to the other terms of
this Option Agreement, immediately following a Termination of Employment.
Subject to preceding sentence and the other relevant provisions and limitations
contained herein and in the Plan, you may exercise the Option to purchase all or
a portion of the applicable number of Vested Shares at any time prior to the
termination of the Option pursuant to this Option Agreement. In no event shall
you be entitled to exercise the Option for any Nonvested Shares or for a
fraction of a Vested Share or for less than 100 shares (unless the number
purchased is the total balance for which the Option is then exercisable).

            (d) The unexercised portion of the Option, if any, will
automatically, and without notice, terminate and become null and void upon the
expiration of 10 years from the Grant Date and, except as expressly provided
herein, no portion of the Option may be exercised after such date.

            (e) Any exercise by you of the Option shall be in writing addressed
to the Secretary of the Company at its principal place of business (a copy of
the form of exercise to be used will be available upon written request to the
Secretary), specifying the Option being exercised and the number of shares of
Common Stock to be purchased, and specifying a business day not more than 10
days from the date such notice is given for the payment of the purchase price
against delivery of the shares of Common Stock being purchased. Subject to the
terms of the Plan and this Option Agreement, the Company shall cause
certificates for the shares so purchased to be delivered at the principal
business office of the Company, against payment of the

B-3



--------------------------------------------------------------------------------



 



full purchase price, on the date specified in the notice of exercise. The
Exercise Price shall be paid by you in cash by delivery of a certified or bank
check payable to the order of the Company in the full amount of the Exercise
Price of the shares so purchased, or in such other manner as described in the
Plan and approved by the Committee. Notwithstanding the foregoing, if permitted
by law, payment may be made by: (a) cancellation of any indebtedness of the
Company owed to you; (b) delivering that number of shares of Common Stock
already owned by you having an aggregate Fair Market Value which shall equal the
exercise price (or any portion thereof) and to deliver the shares thus acquired
by you in payment of shares to be received pursuant to the exercise of
additional portions of such Option, the effect of which shall be that you can in
sequence utilize such newly acquired shares in payment of the exercise price of
the entire Option; (c) by waiver of compensation owed, including any bonus
(provided, however, that any bonus shall be deemed to be owed after such bonus
becomes due and payable in accordance with the terms of the Employment
Agreement), to you from the Company for services rendered; (d) provided that the
Common Stock is “publicly traded” (as defined below), through a “same day sale”
commitment from you and a broker-dealer that is a member of the National
Association of Securities Dealers, Inc. (a “NASD Dealer”) whereby you
irrevocably elect to exercise the Option and to sell a portion of the Common
Stock so purchased to pay for the exercise price and whereby the NASD Dealer
irrevocably commits upon receipt of such Common Stock to forward the exercise
price directly to the Company; or (e) any combination of the foregoing. For
purposes of this paragraph, the Common Stock shall be deemed to be “publicly
traded” if it is listed or traded on the New York Stock Exchange, American Stock
Exchange or Nasdaq National Market System.

     3. Termination of Employment.

     Upon the termination of your employment with the Company or any Related
Entity, the Option may be exercised in accordance with the following provisions:

            (a) Death or Disability. In the case of termination of your
employment with the Company or any Related Entity due to death or Disability (as
defined in your Employment Agreement), all Option Shares shall vest as of the
Date of Termination (as defined in your Employment Agreement) and immediately
become Vested Shares, and your estate (or any Person who acquired the right to
exercise such Option by bequest or inheritance or otherwise by reason of your
death) or your legal representative may exercise the Option, subject to the
provisions of Section 7, with respect to all or any part of the Vested Shares
until the earlier of (w) the date the Option would otherwise expire in
accordance with its terms, (x) if the Date of Termination is prior to a
Qualifying Public Offering, the 270th day after a Qualifying Public Offering,
(y) if the Date of Termination is after a Qualifying Public Offering, the 90th
day after the Date of Termination, or (z) the 90th day after the completion of a
merger, combination, share exchange or similar transaction involving the Company
pursuant to which the securities for which this Option is then exercisable are
listed on a national securities exchange or the Nasdaq National Market System or
any successor thereto.

            (b) Good Reason; Other Than for Cause, Death or Disability. In the
case of termination of your employment with the Company or any Related Entity
for Good Reason (as defined in your Employment Agreement) or without Cause (as
defined in your Employment Agreement) and other than due to death, Disability or
a Board Determination, all Option Shares

B-4



--------------------------------------------------------------------------------



 



shall vest as of the Date of Termination and immediately become Vested Shares,
and you may exercise the Option, subject to the provisions of Section 7, with
respect to all or any part of the Vested Shares until the earlier of (w) the
date the Option would otherwise expire in accordance with its terms, (x) if the
Date of Termination is prior to a Qualifying Public Offering, the 270th day
after a Qualifying Public Offering, (y) if the Date of Termination is after a
Qualifying Public Offering, the 90th day after the Date of Termination, or
(z) the 90th day after the completion of a merger, combination, share exchange
or similar transaction involving the Company pursuant to which the securities
for which this Option is then exercisable are listed on a national securities
exchange or the Nasdaq National Market System or any successor thereto.

            (c) Cause or Without Good Reason. In the case of termination of your
employment with the Company or any Related Entity for Cause or without Good
Reason, then you shall immediately forfeit your rights under the Option as to
Option Shares which are Nonvested Shares immediately prior to the Date of
Termination, however, you may exercise the Option, subject to the provisions of
Section 7, with respect to all or any part of the Vested Shares until the
earlier of (w) the date the Option would otherwise expire in accordance with its
terms, (x) if the Date of Termination is prior to a Qualifying Public Offering,
the 270th day after a Qualifying Public Offering, (y) if the Date of Termination
is after a Qualifying Public Offering, the 90th day after the Date of
Termination, or (z) the 90th day after the completion of a merger, combination,
share exchange or similar transaction involving the Company pursuant to which
the securities for which this Option is then exercisable are listed on a
national securities exchange or the Nasdaq National Market System or any
successor thereto.

     4. Transferability.

     Except as provided in Section 7 hereof, the Option and any rights or
interests therein will be assignable or transferable by you only as provided in
Section 11 of the Plan and by will or the laws of descent and distribution. Any
Option Shares received upon exercise of this Option are subject to the Company’s
Right of First Refusal (as defined in the Plan).

     To assure the enforceability of the Company’s rights under this Section 4
in regard to the Right of First Refusal, each certificate or instrument
representing Common Stock held by you shall bear a conspicuous legend in
substantially the following form:

     THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST
REFUSAL PROVIDED UNDER THE COMPANY’S 2002 STOCK OPTION PLAN ENTERED INTO
PURSUANT THERETO. A COPY OF SUCH OPTION PLAN IS AVAILABLE UPON WRITTEN REQUEST
TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

     5. Registration.

     The Company shall not in any event be obligated to file any registration
statement under the Securities Act or any applicable state securities laws to
permit exercise of the Option or to issue any Common Stock in violation of the
Securities Act or any applicable state securities laws. You (or in the event of
your death or, in the event a legal representative has been appointed in
connection with your Disability, the Person exercising the Option) shall, as a

B-5



--------------------------------------------------------------------------------



 



condition to your right to exercise the Option, deliver to the Company an
agreement or certificate containing such representations, warranties and
covenants as the Company may deem necessary or appropriate to ensure that the
issuance of the Option Shares pursuant to such exercise is not required to be
registered under the Securities Act or any applicable state securities laws.

     Certificates for Option Shares, when issued, shall have substantially the
following legend, or statements of other applicable restrictions, endorsed
thereon, and may not be immediately transferable:

     THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS. THE
SHARES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE
DISPOSED OF UNTIL THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE ISSUER
(WHICH, IN THE DISCRETION OF THE ISSUER, MAY INCLUDE AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER) THAT SUCH OFFER, SALE, PLEDGE, TRANSFER OR OTHER
DISPOSITION WILL NOT VIOLATE APPLICABLE FEDERAL OR STATE LAWS.

     The foregoing legend may not be required for Option Shares issued pursuant
to an effective, registration statement under the Securities Act and in
accordance with applicable state securities laws.

     6. Withholding Taxes.

     By acceptance hereof, you hereby (i) agree to reimburse the Company or any
Related Entity by which you are employed for any federal, state or local taxes
required by any government to be withheld or otherwise deducted by such
corporation in respect of your exercise of all or a portion of the Option,
(ii) authorize the Company or any Related Entity by which you are employed to
withhold from any cash compensation paid to you or on your behalf, an amount
sufficient to discharge any federal, state and local taxes imposed on the
Company, or the Related Entity by which you are employed, and which otherwise
has not been reimbursed by you, in respect of your exercise of all or a portion
of the Option, and (iii) agree that the Company may, in its discretion, hold the
stock certificate to which you are entitled upon exercise of the Option as
security for the payment of the aforementioned withholding tax liability, until
cash sufficient to pay that liability has been accumulated, and may, in its
discretion, effect such withholding by retaining shares issuable upon the
exercise of the Option having a Fair Market Value on the date of exercise which
is equal to the amount to be withheld.

     7. Purchase Option.

            (a) If (i) your employment with the Company or a Related Entity
terminates for any reason at any time or (ii) a Sale of the Company or a Change
of Control occurs, the Company (and/or its designees) shall have the option (the
“Purchase Option”) to purchase, and you or your transferees (or your executor or
the administrator of your estate or the Person who acquired the right to
exercise the Option by transfer, bequest or inheritance, in the event of your
death, or your legal representative in the event of your incapacity
(hereinafter, collectively with

B-6



--------------------------------------------------------------------------------



 



you, the “Grantor”)) shall sell to the Company and/or its assignee(s), all or
any portion (at the Company’s option) of the Option Shares and/or the Option
held by the Grantor (such Option Shares and Option collectively being referred
to as the “Purchasable Shares”), subject to the Company’s compliance with the
conditions hereinafter set forth.

            (b) The Company shall give notice in writing to the Grantor of the
exercise of the Purchase Option within six (6) months from the date of the
termination of your employment or engagement or such Sale of the Company or
Change of Control. Such notice shall state the number of Purchasable Shares to
be purchased and the determination of the Board of Directors of the Fair Market
Value per share of such Purchasable Shares. If no notice is given within the
time limit specified above, the Purchase Option shall terminate.

            (c) The purchase price to be paid for the Purchasable Shares
purchased pursuant to the Purchase Option shall be, in the case of any Option
Shares, an amount equal to the Fair Market Value per share as of the date of the
notice of exercise of the Purchase Option multiplied by the number of shares
being purchased, and in the case of the Option (including Vested and Nonvested
Shares subject to such Option), an amount equal to the Fair Market Value per
share less the applicable per share Exercise Price multiplied by the number of
Vested Shares subject to such Option which are being purchased. Any purchase
price shall be paid in cash. The closing of such purchase shall take place at
the Company’s principal executive offices within ten (10) days after the
purchase price has been determined. At such closing, the Grantor shall deliver
to the purchasers the certificates or instruments evidencing the Purchasable
Shares being purchased, duly endorsed (or accompanied by duly executed stock
powers) and otherwise in good form for delivery, against payment of the purchase
price by check of the purchasers. In the event that, notwithstanding the
foregoing, the Grantor shall have failed to obtain the release of any pledge or
other encumbrance on any Purchasable Shares by the scheduled closing date, at
the option of the purchasers the closing shall nevertheless occur on such
scheduled closing date, with the cash purchase price being reduced to the extent
of all unpaid indebtedness for which such Purchasable Shares are then pledged or
encumbered.

            (d) To assure the enforceability of the Company’s rights under this
Section 7, each certificate or instrument representing Common Stock held by you
shall bear a conspicuous legend in substantially the following form:

     THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN OPTION TO
REPURCHASE PROVIDED UNDER THE PROVISIONS OF THE COMPANY’S 2002 STOCK OPTION
PLAN. A COPY OF SUCH OPTION PLAN IS AVAILABLE UPON WRITTEN REQUEST TO THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

            (e) The Company’s rights under this Section 7 shall terminate upon
the consummation of a Qualifying Public Offering

     8. Consent to Approved Sale.

     If the Board and the holders of a majority of the Common Stock then
outstanding approve the Sale of the Company to an independent third party (the
“Approved Sale”), you shall

B-7



--------------------------------------------------------------------------------



 



consent to and raise no objections against the Approved Sale, and if the
Approved Sale is structured as a sale of capital stock, you shall agree to sell
all of your Option Shares and rights to acquire Option Shares on the terms and
conditions approved by the Board of Directors and the holders of a majority of
the Common Stock then outstanding. You shall take all necessary and desirable
actions in connection with the consummation of the Approved Sale. For purposes
of this Section 8, an “independent third party” is any person who does not own
in excess of 5% of the Common Stock on a fully-diluted basis, who is not
controlling, controlled by or under common control with any such 5% owner of the
Common Stock and who is not the spouse, ancestor, descendant (by birth or
adoption) or descendent of a grandparent of any such 5% owner of the Common
Stock. If the Company or the holders of the Company’s securities enter into any
negotiation or transaction for which Rule 506 (or any similar rule then in
effect) promulgated pursuant to the Securities Act may be available with respect
to such negotiation or transaction (including a merger, consolidation or other
reorganization), you shall, at the request of the Company, appoint a purchaser
representative (as such term is defined in Rule 501 promulgated pursuant to the
Securities Act) reasonably acceptable to the Company. If you appoint the
purchaser representative designated by the Company, the Company will pay the
fees of such purchaser representative, but if you decline to appoint the
purchaser representative designated by the Company you shall appoint another
purchaser representative (reasonably acceptable to the Company), and you shall
be responsible for the fees of the purchaser representative so appointed.

     9. Adjustments.

     In the event that, by reason of any merger, consolidation, combination,
liquidation, reorganization, recapitalization, stock dividend, stock split,
split-up, split-off, spin-off, combination of shares, exchange of shares or
other like change in capital structure of the Company (collectively, a
“Reorganization”), the Common Stock is substituted, combined, or changed into
any cash, property, or other securities, or the shares of Common Stock are
changed into a greater or lesser number of shares of Common Stock, the number
and/or kind of shares and/or interests subject to an Option and the per share
price or value thereof shall be appropriately adjusted by the Committee to give
appropriate effect to such Reorganization. Any fractional shares or interests
resulting from such adjustment shall be eliminated.

     10. Miscellaneous.

            (a) This Option Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan, provided, however, that the
express terms and provisions of this Option Agreement are intended to modify
certain terms and provisions of the Plan. In the event of any conflict or
inconsistency between the express terms and provisions of this Option Agreement
and the terms of the Plan, the terms of this Option Agreement shall be
controlling.

            (b) This Option Agreement is not a contract of employment and the
terms of your employment shall not be affected by, or construed to be affected
by, this Option Agreement, except to the extent specifically provided herein.
Nothing herein shall impose, or be construed as imposing, any obligation (i) on
the part of the Company or any Related Entity to continue your employment, or
(ii) on your part to remain in the employ of the Company or any Related Entity.

B-8



--------------------------------------------------------------------------------



 



            (c) Unless the managing underwriter otherwise agrees, in connection
with any Qualifying Public Offering or subsequent underwritten public offering
of equity securities of the Company, you agree not to effect any public sale or
private offer or distribution of any shares of Common Stock during the ten
business days prior to the effectiveness under the Securities Act of the
registration statement filed in respect of such offering and during such time
period after the effectiveness under the Securities Act of such registration
statement (not to exceed 180 days) (except if applicable as part of such
offering) as the Company and the managing underwriter may agree.

            (d) You shall not have any of the rights of a stockholder with
respect to the shares of Common Stock underlying the Option until the Option is
exercised and you receive such shares.

            (e) For purposes of this Option Agreement, the following terms shall
have the respective meanings indicated:

                  (i) “CAGCO Group” shall mean CAGCO and its Subsidiaries.

                  (ii) “Change of Control” shall mean the first to occur of the
following events: (i) any sale, lease, exchange, or other transfer (in one
transaction or series of related transactions) of all or substantially all of
the assets of the Company to any Person or group of related Persons for purposes
of Section 13(d) of the Exchange Act, other than one or more members of the HMC
Group, (ii) a majority of the Board of Directors of the Company shall consist of
Persons who are not Continuing Directors; or (iii) the acquisition after the
date of acceptance of this Plan by any Person or Group (other than one or more
members of the HMC Group or the CAGCO Group) of the power, directly or
indirectly, to vote or direct the voting of securities having more than 50% of
the ordinary voting power for the election of directors of the Company.

                  (iii) “Designated Date” shall mean the first date on which the
Company shall have consummated a Qualifying Public Offering.

            (f) This Option Agreement may be amended as provided in Section 19
of the Plan.

[Remainder of this page intentionally left blank]

B-9



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of all the terms and conditions of the
Option and the Plan by signing and returning a copy of this Option Agreement.

                  Very truly yours,    
 
                SWIFT FOODS COMPANY    
 
           

  By:        

           

  Name:        

  Title:        
 
           
ACCEPTED:
           
 
           

--------------------------------------------------------------------------------

           
Sam Rovit
           
 
           

--------------------------------------------------------------------------------

           
Employee Social Security Number or
           
Taxpayer Identification Number
           
 
           
Date: July 1, 2005
           

B-10



--------------------------------------------------------------------------------



 



EXHIBIT C

Form of Release

     This Agreement and Release (the “Release”) is entered into between
_________(“Executive”) and Swift Foods Company,, a Delaware corporation (the
“Company”), pursuant to Section 4 of the Executive Employment Agreement dated
May 26, 2005 (the “Employment Agreement”), between Executive and the Company.

     1. Definitions.

            (a) “Released Parties” means the Company and its past, present and
future parents, subsidiaries, divisions, successors, predecessors, employee
benefit plans and affiliated or related companies, and also each of the
foregoing entities’ past, present and future owners, officers, directors,
stockholders, investors, partners, managers, principals, members, committees,
administrators, sponsors, executors, trustees, fiduciaries, employees, agents,
assigns, representatives and attorneys, in their personal and representative
capacities. Each of the Released Parties is an intended third-party beneficiary
of this Release.

            (b) “Claims” means all theories of recovery of whatever nature,
whether known or unknown, and now recognized by the law or equity of any
jurisdiction. This term includes, but is not limited to, causes of action,
charges, indebtedness, losses, claims, liabilities, and demands, whether arising
in equity or under the common law or under any contract or statute. This term
includes, but is not limited to, any claims of discrimination, harassment,
retaliation, retaliatory discharge, or wrongful discharge, and any other claim
which is alleged or which could be alleged by Executive, or on Executive’s
behalf, in any lawsuit or other proceeding. This term includes, but is not
limited to, any claims and rights arising under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. §621, et seq.; Title VII of the Civil Rights
Act of 1964, 42 U.S.C. §2000e, et seq.; the Employee Retirement Income Security
Act of 1974, 29 U.S.C. §1001, et seq.; the Americans with Disabilities Act, 42
U.S.C. §12101, et seq.; the Family and Medical Leave Act, 29 U.S.C. §2601, et
seq.; and any other federal, state or local law or regulation regarding
employment or the termination of employment. This term also includes, but is not
limited to, any and all rights, benefits or claims Executive may have under any
employment contract or under any severance, bonus, stock option or incentive
compensation plan, program or agreement.

     2. Consideration. The Company has agreed to pay Executive the consideration
set forth in Section 4(a)(i)(2) and Section 4(a)(iii) of the Employment
Agreement. The Company will begin to make such payments to Executive, subject to
the terms of the Employment Agreement, only to the extent that, up to seven
business days of the date Executive signs this Release, Executive does not
revoke this Release. Executive acknowledges that the payment that the Company
will make to Executive under the terms of the Employment Agreement is in
addition to anything else of value to which Executive is entitled and that the
Company is not otherwise obligated to make this payment to Executive.

C-1



--------------------------------------------------------------------------------



 



     3. Release of Claims.

            (a) Executive, on behalf of himself and his heirs, executors,
administrators, legal representatives, successors, beneficiaries, and assigns,
unconditionally releases and forever discharges the Released Parties from, and
waives, any and all Claims that Executive has or may have against any of the
Released Parties arising from Executives’ employment with the Company or any
subsidiary of the Company, the termination thereof, and any other acts or
omissions occurring on or before the date Executive signs this Release.

            (b) The release set forth in Paragraph 3(a) includes, but is not
limited to, any and all Claims under (i) the common law (tort, contract or
other) of any jurisdiction; (ii) the Rehabilitation Act of 1973, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1866, and any other
federal, state and local statutes, ordinances, executive orders and regulations
prohibiting discrimination or retaliation upon the basis of age, race, sex,
national original, religion, disability, or other unlawful factor; (iii) the
National Labor Relations Act; (iv) the Employee Retirement Income Security Act;
(v) the Family and Medical Leave Act; (vi) the Fair Labor Standards Act;
(vii) the Equal Pay Act; and (viii) any other federal, state or local law.

            (c) Executive further understands and expressly agrees that the
release in Section 3(a) includes the waiver of any Claims and rights Executive
may have against any of the Released Parties under the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, or under any other law
prohibiting age discrimination, arising prior to and including the date of
Executive’s execution of this Release.

            (d) In furtherance of this Release, Executive promises not to bring
any Claims against any of the Released Parties in or before any court or
arbitral authority.

            (e) This Release will not act as release of any Claims against the
Company with respect to any additional amounts to which Executive is entitled
under Section 4 of the Employment Agreement or with respect to any rights under
the Company’s 2002 Stock Option Plan, as a common stockholder or under the
Stockholders Agreement.

     4. Acknowledgment. Executive acknowledges that, by entering into this
Release, the Company does not admit to any wrongdoing in connection with
Executive’s employment or termination, and that this Release is intended as a
compromise of any Claims Executive has or may have against the Released Parties
as of the date Executive signs this Release. Executive further acknowledges that
Executive has carefully read this Release and understands its final and binding
effect, has had at least 21 days to consider it, has had (and will continue to
have) the opportunity to seek the advice of legal counsel of Executive’s
choosing through the 7 day period following its execution, and is entering this
Release voluntarily.

     5. Applicable Law. This Release shall be construed and interpreted pursuant
to the laws of Colorado without regard to any choice of law provisions thereof.

     6. Severability. Each part, term, or provision of this Release is severable
from the others. In the event that any provision of this Release, or the
application thereof to any circumstance, is held by a court of competent
jurisdiction to be invalid, illegal or unenforceable

C-2



--------------------------------------------------------------------------------



 



in any respect under present or future laws effective during the effective term
of any such provision, such invalid, illegal or unenforceable provision shall be
fully severable; and this Release shall then be construed and enforced as if
such invalid, illegal or unenforceable provision had not been contained in this
Release; and the remaining provisions of this Release shall remain in full force
and effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Release. Furthermore, in lieu of each
such illegal, invalid, or unenforceable provision, there shall be added
automatically as part of this Release, a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

     7. Timing. Executive acknowledges (a) Executive has 21 days to consider
this Release before executing it, although Executive may execute this Release
before the 21 days expires, but not before the termination of Executive’s
employment, (b) Executive may revoke this Release during the period ending
7 days after Executive executes it, (c) such revocation must be in writing and
received by the Company’s ___no later than the 7th day after Executive signs
this Release, (d) this Release will not become effective or enforceable, and
that portion of the consideration set forth in Section 2 of this Release will
not begin to be paid, until the expiration of this 7-day period without
Executive’s revocation, and Executive returns this Release to the Company’s ___,
and (e) Executive’s acceptance of any of that portion of the consideration set
forth in Section 2 of this Release after expiration of the 7-day period shall
constitute Executive’s acknowledgment that Executive did not revoke this Release
during the 7-day period.

     8. Advice to Consult Counsel. The Company hereby advises Executive to
consult with an attorney prior to executing this Release.

                  SWIFT FOODS COMPANY    
 
           

  By:        

           

  Its:        
 
                EXECUTIVE    
 
                     

C-3